Citation Nr: 1709444	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome prior to September 17, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome prior to September 17, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program, as well as a November 2015 rating decision by the RO in Augusta (Togus), Maine.

The Veteran testified before the undersigned in February 2012.  A transcript of the hearing has been associated with the claims file.

This appeal was previously before the Board in October 2012, at which time the Board remanded the Veteran's claims for further development, to include obtaining outstanding VA treatment records and affording the Veteran VA examinations to ascertain the severity of her knee disabilities as well as her allergic rhinitis.  A review of the record reveals that the outstanding VA treatment records have been obtained and the Veteran was afforded VA examinations for her disabilities in September 2015. 

The issue of entitlement to a rating in excess of 30 percent for PTSD was not previously before the Board.  However, as the Veteran perfected her appeal as to that issue, it has been merged with the current matters before the Board.



FINDINGS OF FACT

1.   Since the effective date of service connection, the Veteran's right knee patellofemoral syndrome has been manifested by pain with use.

2.  Since the effective date of service connection, the Veteran's left knee patellofemoral syndrome has been manifested by pain with use.

3.  The Veteran's allergic rhinitis is manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge.

4.  For the entire appeal period, the Veteran's PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety, distressing dreams and night sweats, flashbacks, avoidance tendencies, and sleep difficulties, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the entire appeal period for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2016).

2.  The criteria for a 10 percent rating for the entire appeal period for left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260.

3.  The criteria for a 30 percent rating for allergic rhinitis for the entire appeal period have been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.21, 4.31, 4.97, Diagnostic Code 6510 (2016).

4.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 18 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection.  As such, the claims have been substantiated and VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, VA has a duty to assist the Veteran in obtaining evidence to substantiate his claims.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has obtained VA outpatient treatment records, service treatment records, and VA medical opinions and examinations pertinent to the issues on appeal. 

In October 2012, the Board remanded the Veteran's claimed so that she could be afforded new VA examinations for her knees and allergic rhinitis.  She was afforded those examinations in September 2015.  As they were based on a complete review of the record and included examination of the Veteran, the examinations are adequate for VA purposes.  Thus, VA has complied with the October 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a brief to the Board in February 2017, the Veteran's representative contended that the agency of original jurisdiction (AOJ) failed to comply with the Board's remand directives in that they scheduled the Veteran's VA examination in September, instead of in "the summer".  The Board takes judicial notice that in 2015, summer ended on September 23.  The Veteran was afforded her VA examination on September 17.  The Board finds that the AOJ has substantially complied with the October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board is cognizant of the Court's recent holding in Correia v. McDonald, which states that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).  However, because the Board is granting a compensable rating for the entire appeal period for the Veteran's joint disabilities, the Board finds that a remand for this testing is not required.  See Vilfranc v. McDonald, No. 15-0904 (decided January 5, 2017)(finding that 38 C.F.R. § 4.59 is not applicable where a claimant is already in receipt of at least the minimum compensable rating). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

Thus, the Board finds that the VA's duty to assist in the development of these claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.   Initial Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Knees

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a. For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee. Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees. Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel has held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran's knee disabilities were rated as noncompensable under Diagnostic Codes 5099-5019 from January 1, 2009 to September 16, 2015.  She is in receipt of a 10 percent rating for each knee under Diagnostic Code 5260 from September 17, 2015.

Prior to discharge in October 2008, the Veteran was afforded a VA examination.  At that time, X-ray examination showed normal knees.  She reported that she experienced knee pain three to four times per week.

A May 2010 VA X-ray showed a slight tilt of the left patella.  The Veteran reported that she had been sitting on the floor and felt a pop in her left knee while standing up.  The pain had continued for two days.  She reported chronic intermittent pain in both knees since 2005.  No decreased range of motion or swelling was noted on examination.

At her Board hearing in February 2012, the Veteran stated that her knees hurt when she walked more than one mile and when she sat for more than an hour.  She took Motrin to alleviate the pain.  The knees did not bother her going up or down steps or when she got up from a seated position.  Her knees did not give way.

VA treatment records from January 2014. document that the Veteran had bilateral knee pain rated at its worst four out of 10.  She reported that prolonged standing and sitting made the pain worse and Tylenol and stretching helped relieve the pain.

The Veteran was afforded a VA knee examination in January 2015.  A diagnosis of patellofemoral pain syndrome was noted bilaterally.  She reported flare-ups and functional loss.  She stated that the flare-ups occurred every two months.  She would alleviate the pain by staying home and taking Tylenol.  Range of motion testing was normal with no pain noted on examination.

The Veteran was afforded another VA examination for her knees in September 2015.  The diagnosis was again bilateral patellofemoral pain syndrome.  The examiner noted that in 2006, the Veteran had bilateral bursitis but she denied any bilateral bursitis on examination.  She reported flare-ups and that she had to visit the emergency room in 2010 because of the pain in her knees.  She was given a toradol injection and pain medication.  She did not report any functional loss on examination and range of motion testing in both knees was normal.  Mild medical side patella tenderness was noted in both knees.  

On examination, the Veteran had flexion to 140 degrees and extension to 0 degrees.  Pain on flexion was noted.  She was able to perform repetitive use testing with at least three repetitions without any additional functional loss or range of motion loss.  The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over period in either knee.  Muscle strength testing was normal and there was no ankylosis.  Joint stability testing was normal.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran reported that she had never had a meniscus condition.  Occasional use of braces for the knees was noted.  Mild narrowing in the medial compartment was noted bilaterally but X-rays did not reveal degenerative joint disease.  An MRI showed intact meniscus and cruciate ligaments bilaterally.

In December 2015, the Veteran stated that she continued to have tremendous pain in both knees.  She reported limited movement that interfered with her work and everyday life.  She reported not being able to sit or stand for long periods.

In January 2016, the Veteran reported that she experienced intense pain in her knees and that she took pain relievers daily.

VA treatment records from February 2016 document that the Veteran stopped running because of her knee condition.  She reported occasional popping.  Her gate was normal with no effusions and range of motion testing showed hyperextension to 20 degrees and flexion to 140 with no crepitus.  These records also document that she reported feeling a need to "pop" her knees. 

Analysis

The Board finds that the Veteran is entitled to a 10 percent rating for painful motion of both knees, for the entire period beginning with the effective date of service connection.

First, prior to the Board's October 2012 remand, the Veteran was not provided an examination during the appeal period.  She was afforded an examination prior to discharge; however, the evidence of record after discharge shows that the Veteran reported that her symptoms had worsened.  Even the pre-discharge examination showed reports of pain.

Throughout the appeal period the Veteran has asserted that her knees caused tremendous pain.  She has reported not being able to sit or stand for prolonged period of time.  Additionally, on most recent examination, pain on flexion was noted.  Thus, the Board accepts the Veteran's statements, as well as the most recent VA examination, as competent and credible and finds that a 10 percent rating based on painful motion is appropriate for the entire appeal period.

The January 2015 VA examination indicates that range of motion testing was normal with no pain noted.  However, based on the weight of the other evidence of record, to specifically include the most recent VA examination, the Board affords this examination less probative weight and finds that there was in fact pain on motion throughout the appeal period.

The remaining question is whether the Veteran is entitled to a higher rating under other potentially applicable diagnostic codes.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  The evidence fails to show that the Veteran's extension was ever limited to more than 0 degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  On all evaluations, the Veteran performed extension of both knees to zero degrees.  

The January 2015 and September 2015 examiners noted that the Veteran experienced flare-ups of both knees, but she did not report additional limitation of motion.  She has otherwise reported symptoms of pain during flare-ups, not loss of motion.  Therefore, as the evidence fails to show limitation of extension, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra. 

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability in either knee at any point pertinent to the appeal.  Significantly, the Veteran specifically stated that she does not experience her knees "giving way" at his Board hearing and the January 2015 and September 2015 VA examiners found that she had no history of recurrent subluxation, lateral instability or recurrent effusion.  Joint stability testing was normal.  Therefore, as the objective evidence does not show, nor does the Veteran assert, that the Veteran has or has had, recurrent subluxation or lateral instability at any point pertinent to the appeal; the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5257 for either knee.

Further, there is no indication, and the Veteran has not asserted, that she experiences frequent episodes of "locking", pain and effusion into the joint so as to warrant a rating under 5258.

The Board further finds that the evidence of record shows no ankylosis of either knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, and no genu recurvatum to warrant a rating under Diagnostic Code 5263 at any point pertinent to this appeal.

There is no other potentially relevant Diagnostic Codes under which the Veteran would be entitled to a rating in excess of 10 percent for each knee.

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of her bilateral knee disability and notes that her lay testimony is competent to describe certain symptoms associated with such disability, to include pain, swelling, and fatigue after physical activities.  The Veteran's history and symptom reports have been considered; including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report her symptoms because this requires only personal knowledge as it comes to her through her senses, see Layno, 6 Vet. App. at 470, she is not competent to identify a specific level of disability relating to her knee disabilities to the appropriate diagnostic codes.  

Rather, the competent evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's statements with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected knee disabilities.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for the entire appeal period under Diagnostic Code 5260, and no more, is warranted.

Allergic Rhinitis

The Veteran is rated as noncompensable under Diagnostic Code 6522 for allergic rhinitis from January 1, 2009.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic rhinitis, a 10 percent rating is warranted for the absence of polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating is warranted for the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran was afforded a VA pre-discharge examination in October 2008 which revealed that she used Claritin approximately once a month and more often in the summer when symptoms were worse.  The examination noted mild mucosal erythema and fullness with no discharge or facial tenderness.  X-rays of the sinus cavities were normal.  The impression was hypoplastic front sinuses.  

At her Board hearing in February 2012, the Veteran testified that she took over-the-counter medications, including Claritin and Sudafed, for allergic rhinitis.  See February 2012 Board Hearing, p21.  She also reported that her condition bothered her more in the morning and during summer months when pollen was more prevalent.  Id.  She stated that allergic rhinitis sometimes made it hard for her to sleep, causing her to be fatigued during the day and miss work approximately 20 times a year.  She reported that her nasal passage sometimes becomes fully obstructed on one side and half obstructed on both sides.  It was not obstructed on a daily basis.

The Veteran was afforded a VA examination for allergic rhinitis in September 2015.  The examiner noted a diagnosis of allergic rhinitis since 2005; and that there was no objective evidence of sinusitis.  The Veteran complained of yellow colored discharge, congestion, headaches, and indicated that she takes fluticasone nasal spray at nighttime every day.  She reported follow up with her physician twice a year for sinus problems.  The examiner stated that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis; there was not complete obstruction on the left or right side; and there was no permanent hypertrophy of the nasal turbinates.  No nasal polyps were noted and the Veteran did not have any granulomatous conditions.  The examiner indicated the Veteran was diagnosed with primary snoring and her physician said that the snoring was due to sinus infection.  The Veteran reported taking off from work 20 times a year without pay because of allergies.  The examiner indicated that the Veteran had not had any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the previous 12 months.

Private treatment records from December 2015 document that the Veteran was seen for sinus pressure and allergies.  Examination showed boggy nasal turbinates and right maxillary sinus tenderness as well as dry skin on the left sole.  Skin testing was positive to English plantain, mugwort, cockleblur, marsh elder, ragweed (weed pollens), dust mites P and F; and borderline positive to Cladosporium and Fusarium (molds).  The impression was seasonal and perennial allergic rhinitis and Xerosis. 

The Board finds that a 30 percent rating is warranted under 6510.  The Board notes that while the Veteran does not has a current diagnosis of sinusitis, the criteria under Diagnostic Codes 6510 through 6514 more nearly approximate her symptoms.  Specifically, while the Veteran has stated that she experiences nasal obstruction, she has also asserted that she has yellow color discharge, congestion, headaches, and non-incapacitating episodes.  

The Board has considered whether she would be entitled to a higher rating under Diagnostic Code 6522; however, as she did not demonstrate nasal polyps on examination, nor has she alleged that she has nasal polyps, the highest rating available under Diagnostic Code 6522 would be 10 percent.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Under the General Formula, a 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board finds the Veteran's reports of non-incapacitating episodes because of allergic rhinitis competent and credible.  The Veteran has asserted that her allergies cause her to snore which later causes her to miss work because of fatigue.  She reported this occurs approximately 20 times a year.  She stated that she takes Claritin for her allergies and also reported the use of a nasal spray at night.  The Court has held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 53 (2012).  Here, the Veteran has complained of yellow colored discharge, congestion, and headaches due to her allergies.  Private treatment records show that in December, when her allergies are not at their peak, the Veteran still had boggy nasal turbinates and maxillary sinus tenderness.  

Thus, resolving reasonable doubt in favor of the Veteran and accepting her lay assertions of non-incapacitating episodes, specifically that her allergies make it hard for her to sleep, which causes her to miss work approximately 20 times a year; as well as her complaints of yellow colored discharge, congestion, and headaches, the Board finds that a 30 percent rating, but no higher, is warranted for her allergic rhinitis.

The Board acknowledges the September 2015 VA examiner's findings that the Veteran did not have any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the previous 12 months.  However, here, the Veteran has asserted that she has non-incapacitating episodes of allergic rhinitis not of sinusitis.  The examiner specifically noted that the Veteran reported having to miss work because of snoring caused by allergies.

A higher rating is not warranted as the evidence does not demonstrate, nor does the evidence of record suggest, that she underwent radical surgery.  Nor has the Veteran asserted that her allergies are constant and cause headaches, pain and tenderness, and purulent discharge or crusting after repeated surgeries.  Indeed, at her Board hearing, the Veteran specifically acknowledged that her symptoms are not constant.

In light of the evidence, a 30 percent rating is appropriate based on lay and medical evidence, in particular, the Veteran's reports of headaches, yellow discharge, and congestion.

PTSD

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013).  An assessment of whether a particular disability rating is warranted requires a two-part analysis: (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Vasquez-Claudio, supra.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In an August 2015 statement, the Veteran recalled being bombed every 30 minutes while in Kuwait.  This lasted for two days.

The Veteran was afforded a VA examination for PTSD in September 2015.  A diagnosis of PTSD was noted.  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran is married and was attending marriage counseling.  He stated that the Veteran likes to hike and bike with her husband, travel on occasion, and attend church.  He noted that her husband is really her only close friend as she is not very social and tends to stay at home where she feels more comfortable and safe.  He also noted that the Veteran was working for a federal contractor as a training specialist and had been doing for almost three years. 

On mental status examination, the Veteran was casually dressed and adequately groomed.  There was no psychomotor agitation or retardation and her attitude was pleasant, polite, and cooperative.  Her speech was fluent and coherent, and her mood was anxious.  Her affect was appropriate; she did not have any hallucinations or suicidal or homicidal ideation.  She was alert and oriented to all spheres with good attention.  The examiner noted that the Veteran did not have thoughts of suicide or self-harm at the time of examination; did not express feelings of hopelessness or helplessness; and was judged not to be at significant risk for self-harm.  The examiner indicated that the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, and mild memory loss, such as forgetting names, directions or recent events.  She also had night sweats and fatigue.  

VA treatment records from September 2015 document that the Veteran was seen for individual therapy.  On mental status examination, she was neatly groomed and dressed; had appropriate eye contact; her speech was understandable with normal rate and volume; her movement was intact; her affect was anxious, in line with perception of situation and modified via avoidance; her attitude was pleasant and engaged; her attention and concentration was within functional limits for conversation; her thought process was goal directed, responsive to questions; and she did not have any delusions or hallucinations.  She did not report any suicidal or homicidal intent or plan and no other risk behaviors were noted.  She reported safety behaviors such as rushing to get in the car, looking behind her if anyone passed by even her husband, and searching for sources of loud noises and vibrations.  The Veteran experienced a moderate amount of dreams and flashbacks; became extremely emotionally upset by a reminder of her stressors; and had "quite a bit" of physiological reaction to reminders.  She had extreme internal avoidance and moderate external avoidance.  She had moderate trouble with recall, blame, loss of interest in activities, feeling distant from people, and trouble having positive feelings; she had "quite a bit" of strong negative feelings; and "a little bit" of strong negative beliefs.  She also had "quite a bit" of anger, hypervigilance, trouble concentrating, and trouble sleeping.  

On her December 2015 notice of disagreement, the Veteran stated that she should be awarded a 50 percent rating for PTSD.  She reported trouble with emotions.  She did not cry when she should or feel sad when she made her husband upset.  She hated being in small crowds or uncomfortable places.  She would become anxious, feel warm inside, and have trouble breathing.  She also reported trouble remembering things such as taking medications or turning the stove off.  She was not motivated to go to work and perform; her duties and did not want to go out and do things with her husband.  She did not like engaging with people and sweated a lot.

Further, in December 2015 the Veteran reported that she believes her PTSD haunts her daily with night sweats, feeling of anxiousness, not feeling comfortable outside and inside of her home, and being on continuous alert.  She stated she lacks motivation and confidence. 

VA treatment records from February 2016 document that Veteran was seen in an outpatient mental health clinic.  She described instances of sleep talking and acting her nightmares.  She reported that she quit her job toward the end of January and was working with vocational rehabilitation to find something better. 

VA treatment records from May 2016 document that the Veteran's relations with her husband were troubling.  The examiner speculated that he may have a borderline personality disorder and that his condition impacts the Veteran's PTSD.  She reported experiencing nightmares.  She stated that she is able to talk to her sisters about her marriage.

On her July 2016 VA Form 9, the Veteran stated that she quit her job because of her symptoms of flashbacks, anxiety, and suspiciousness.  She reported experiencing daily anticipation of dangers, issues with communicating with others, being on alert for dangers, forgetting to complete tasks, little motivation, and rituals of suspicious thoughts due to working in a high profile environment.  She reported continuous issues with her husband because of her PTSD symptoms and stated that she is anxious about going outside of her home and doing activities.  She stated she has poor sleep due to night sweats and nightmares.  She reported obsessive rituals of watching for danger, checking her back seat when entering the car, checking locks, and checking her house thoroughly when hearing a noise.  She stated that she is easily startled, even within her own home.  

VA treatment records from July 2016 document that the Veteran was intensely anxious and fearful as she got so angry with her husband that she grabbed his face.  She reported memories intruding unexpectedly, cursing in her sleep, fear, startle reaction, and acting out dreams to the point that her husband has to move to another room to sleep.  She denied suicidal or homicidal ideation.  Later July 2016 treatment records document that the Veteran had conflicts with her husband but that they were less frequent.  Night sweats and nightmares were noted.  The Veteran denied suicidal or homicidal ideation, had good eye contact, and had a broad range of affect.

VA treatment records from July 2016 document that the Veteran was working toward her bachelor's degree in computer science.  She was planning to graduate in 2016; and hoped to get a job in software engineering.  She was working at an internship by her own initiative "just for experience." 



Analysis

The Veteran's symptomatology, to include anxiety, distressing dreams and night sweats, flashbacks, sleep difficulties, hypervigilance, safety behaviors, avoidance, irritation, anger, aggression, and memory loss are contemplated in her current 30 percent rating.

With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's insight has been consistently found to be good or intact.  Likewise, there is no evidence of impaired abstract thinking.  Her speech was consistently found to be logical and her affect has not been found to be flattened.  Additionally, even construing the Veteran's reports of feeling anxious and warm inside, moving a lot, and having trouble breathing as panic attacks, the Veteran has not asserted that she experiences these attacks more than once a week.  Indeed, the Veteran reported that she does not like to leave her home and further indicated that the attacks happen when she is in small crowded areas or "uncomfortable places".  None of the Veteran's VA treatment records note a history of panic attacks.  

The Veteran did report short-term memory loss at the September 2015 VA examination.  She sometimes forgot to take medication and turn off the stove.  However, mild memory loss is specifically contemplated by the 30 percent rating.  There is no evidence that the Veteran has short and long-term memory loss as contemplated by the 50 percent rating.  There is also no evidence that she has difficulty in understanding complex commands. 

Further, the Veteran has been married since 2013 but attended couples therapy with her husband, suggesting that she is able to maintain social relationships.  She also reported being able to talk to her sisters about her relationship.  She reported that her husband was her only close friend and she tended to stay home where she felt safe and comfortable.  Such suggests that he is able to establish and maintain social relationships. 

Additionally, the Veteran reported that she had to quit her job due to symptoms related to stressful circumstances, flashbacks, anxiety, and suspiciousness.  However, the clinical evidence indicates that the Veteran was working on completing her bachelor's degree in computer science and had an internship she obtained on her own volition "just for experience."  Additionally, VA treatment records indicate that the Veteran quit her job but was working with vocational rehabilitation for "something better."  

Thus, while the Veteran may have experienced anxiety at work during stressful circumstances, the 30 percent rating contemplates social impairment with occasional decrease in work efficiency and intermittent of periods of inability to perform occupational tasks.  In light of the VA treatment records indicating that the Veteran quit her job and was looking for "something better" and also availed herself of an internship which she thought would be helpful to gain experience, the Board does not find the Veteran's statements essentially indicating total occupational impairment as a result of her PTSD credible.

Therefore, the Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  While the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board would not need to find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand without the examples listed in the rating criteria it would be difficult to determine the difference between a 30 and 50 percent rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  In this case the Veteran has not reported or been found to have the symptoms listed for the 50 percent rating.  She has reported difficulty in social relationships, but there has not been evidence of reduced reliability and productivity.  She has reportedly been successful in her educational endeavors and took the initiative to engage in an internship while maintaining employment.  

Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30. 

With regard to the Veteran's statements that she has obsessive rituals, including watching for danger, checking her back seat when entering the car, and checking locks, the evidence does not establish that these rituals interfere with the Veteran's routine activities and therefore do not rise to the level as contemplated by the 70 percent rating.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the examples used in the rating criteria, to include sleep disturbance, flashbacks, night sweats, and acting out her dreams.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, these symptoms do not result in the degree of impairment envisioned in the criteria for a rating higher than 30 percent.  Hence, they are not of equivalent severity to those listed as examples in the criteria for higher ratings.  In this regard, the evidence fails to demonstrate such symptomatology as impaired speech; difficulty understanding complex commands; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  Staged ratings are not warranted as the Veteran's PTSD symptomatology has been stable throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Extraschedular and Other Considerations

The Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court held that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected knee disabilities, allergic rhinitis, and PTSD with the established criteria found in the rating schedule for such disabilities.  While the Veteran has described the functional impairment she experiences as a result of her service-connected disabilities, the Board finds the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated. 

Specifically, with regard to the Veteran's knee disabilities, the Veteran reported a history of pain.  This symptom is explicitly considered in the rating criteria.  

Additionally, the Veteran has been awarded a compensable rating for allergic rhinitis.  The Board specifically considered the Veteran's reports of snoring caused by obstruction and thus her symptoms have been considered.  The Veteran has reported that rhinitis has an impact on her employment in that it causes her to miss 20 days of work a year.  The schedular rating contemplates considerable time lost from work commensurate with the percentage rating.  38 C.F.R. § 4.1.  A loss of 20 days of work in a year would be commensurate with the 30 percent rating.  In addition, because the first Thun prong is not satisfied, the Board does not reach the second prong (exceptional factors such as marked interference with employment).  

With regard to the Veteran's PTSD, the Board has considered all of the Veteran's symptoms.  The rating criteria are meant to contemplate the effect of all symptoms on social and occupational adaptability.  There is no indication of impacts other than social and occupational impairment.

There are no additional symptoms that are not addressed by the rating schedule.  The Board thus finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization that have not been considered.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.  

With regard to whether the Veteran is unemployable, the Board notes that the most recent evidence of record indicates that the Veteran was attending college and obtained an internship for experience.  There is no allegation or evidence that the internship is marginal employment.  Further, while the Veteran did report that she had to quit her job because of her PTSD, she has not asserted that she is completely unemployable.  While entitlement to a total rating for compensation is a potential element of all increased or initial ratings, entitlement to that benefit is not raised unless there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  Entitlement to a combined effects extraschedular rating is not raised, because there has been no evidence that the combined rating is inadequate.  












						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 10 percent rating, but no more, for right knee patellofemoral syndrome for the entire appeal period is granted.

Entitlement to a 10 percent rating, but no more, for left knee patellofemoral syndrome for the entire appeal period is granted.

Entitlement to a 30 percent rating for allergic rhinitis is granted.

Entitlement to a rating in excess of 30 percent for PTSD is denied.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


